Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant elected, with traverse, Species C (Figs. 8, 12, 14, 15) in the reply filed on 11/30/2021.  

Response to Amendment
Amendment filed 04/19/2022 has been entered. Pending claims 1-49 are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider (US 3802574) in view of Silva (US 2010/0132962), further in view of Halstrick (US 5199582).
Re claim 1, Weider discloses a fire protection sprinkler system (fig. 1) for the protection of commodities including Class I-IV hazards, Group A cartoned and exposed plastics (expanded and unexpanded), flammable liquids, tires, roll paper, and aerosols, stored in a plurality of adjoining racks (racks 11, 13 can store these items) that have a vertical flue space (space between 11 and 13) provided between a set of racks of the plurality of adjoining racks, the system comprising: 
(A) a fluid supply conduit (65) configured to deliver a fire protection fluid (water) received from a fire protection fluid source; 
(B) at least one horizontal barrier (a modular horizontal barrier that includes 21, 41, and 17 connected at the same height) that covers (a) a rack  (11), of the plurality of adjoining racks, (b) another rack (13), of the plurality of adjoining racks, that is adjacent to the rack, and (c) the vertical flue space between the rack and the other rack, the at least one horizontal barrier being provided at a predetermined height (see fig. 1, portion 41 covers the flue space, 17 and 21 cover each of the two racks), and having a width (along the length of 17) that is at least equal to a width of the rack, and having a depth (along the width of 21, 41 and 17 combined) that is at least equal to a sum of (i) a depth of the rack, (ii) a depth of the other rack, and (iii) a depth of the vertical flue space (see fig. 1); and 
(C) at least one rack level fire protection sprinkler (sprinkler head shown connected to 65) connected to the fluid supply conduit (65), the at least one rack level sprinkler (a) being disposed in the vertical flue space below the at least one horizontal barrier (see fig. 1), (b) having a K-factor (k-factor of the sprinkler), and (c) being vertically spaced from the commodities stored on the rack and the other rack covered by the at least one horizontal barrier (see fig. 1, since sprinkler heads are attached to conduit 65, they are vertically spaced from items stored on the rack).
Weider does not teach the K-factor of the rack-level sprinklers is about 11.2 gpm/(psi)1/2 or greater.
However, Silva teaches a sprinkler system for fire protection of storage racks, the sprinklers having k-factor ranging from 11-25 gpm/(psi)1/2 (par. 6, 7, and 12). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Silva to provide the K-factor of the rack-level sprinklers being about 11.2 gpm/(psi)1/2 or greater. Doing so would maximize spray coverage for early suppression while reducing the number of sprinklers required as compared to standard coverage sprinkler, which would be cost saving.
Also regarding claim 1, Weider does not teach the horizontal barrier being unitary barrier. 
However, Halstrick teaches a system, in the same field of endeavor (sprinkler protected rack system), having two horizontal decking structures 14A and 14B being unitary horizontal barriers. As opposed separate decking bars and beams previously shown in Weider’s fig. 1, Halstrick shows that one of ordinary skill in the art can make various separate components at the same height as one unitary element. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weider to incorporate the teachings of Halstrick to make various horizontal components 17, 21 and 41 on the each rack level (on the same height/plane) as a unitary horizontal barrier, such that each of the horizontal barriers is a unitary barrier. Doing so would make the horizontal barriers more sturdy and reliable while being simple and inexpensive to construct, as taught by Halstrick in column 2, lines 65-68.

Re claim 3, Weider, as modified, discloses the at least one rack level sprinkler is one of (a) an extended coverage sprinkler, (b) a storage sprinkler, or (c) an extended coverage storage sprinkler (sprinkler heads are used in storage racks and therefore they are storage sprinkler type).

Re claim 4, Weider, as modified, teaches the at least one rack level sprinkler includes two or more rack level sprinklers that are arranged in a row at a horizontal spacing of at least about 8 feet (2.44 meters; see paragraph 53 in Silva, minimum spacing of 8 feet or maximum spacing of 14-15 feet).

Re claim 5, Weider, as modified, does not explicitly teach the at least one rack level sprinkler is provided at a center of a length of each rack, of the plurality of adjoining racks.
However, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to position one rack sprinkler at the center of the rack length in the vertical flue space, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Re claim 6, Weider, as modified, teaches each of the at least one rack level fire protection sprinkler (in view of Silva) comprises: (i) a body (15a, Silva; see fig. 2C) having (1) an inlet (19, Silva) connected to the fluid supply conduit (65, Weider) within the vertical flue space, and (2) an outlet (23, Silva)  defining an outlet orifice (see fig. 2c); (ii) a seal cap (90, Silva)  that seals the outlet orifice; (iii) a frame (15b, 62) extending from the body; (iv) a deflector (25) connected to the frame; and (v) a thermally responsive element (40) supported between the seal cap and the frame, the thermally responsive element urging the seal cap (90) that seals the outlet orifice when the at least one rack level sprinkler is in an inactivated state (see fig. 2C, Silva), wherein, when the predetermined height at which the at least one horizontal barrier is provided is up to about 30 feet (the claim term “when” indicates a functional capability, when horizontal barrier can be installed at 10 feet, 20 feet or 30 feet, the sprinkler is intended to delivers fluid as claimed) and the at least one rack level sprinkler is positioned in the vertical flue space between the stored commodities and the at least one horizontal barrier, the at least one rack level sprinkler delivers the fire protection fluid over the stored commodities when the at least one rack level sprinkler is in an activated state (see fig. 1 of Weider).

Re claim 7, Weider, as modified, teaches the fluid supply conduit (65) is disposed at or above a rack support frame (18, 31, Weider, fig. 1) of the plurality of adjoining racks that is adjacent to the fluid supply conduit.

Re claim 8, Weider, as modified, teaches each of the at least one rack level sprinkler comprises: (i) a frame (15b, Silva); and (ii) a deflector (25, Silva) connected to the frame, a rack support frame 31 or 29, but fails to teach only the deflector of each of the at least one rack level sprinkler protrudes below a rack support frame of the plurality of adjoining racks that is adjacent to the fluid supply conduit.
However, Weider does disclose that the sprinkler heads can be ideally positioned between the opposed beams 17 at optimum position to spray and protect the content of the racks (col. 3, ln 45-48). 
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to position only the deflector of each of the at least one rack level sprinkler protrudes below a rack support frame of the plurality of adjoining racks that is adjacent to the fluid supply conduit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Such position can reduce spray blockage from the support frame.

Re claim 9, Weider, as modified, teaches each of the at least one rack level sprinkler is one of a pendent type sprinkler and a horizontal sidewall sprinkler (Silva, par. 30).

Re claim 10, Weider, as modified, teaches the K-factor of the at least one rack level sprinkler is 25.2 gpm/(psi)1/2 (Silva, par. 34).

Re claim 11, Weider, as modified, teaches the fluid supply conduit delivers the fire protection fluid to the at least one rack level sprinkler at a minimum pressure of about 7 psig (Silva, par. 12).

Re claim 12, Weider, as modified, teaches the at least one rack level sprinkler includes at least two rack level sprinklers (col. 3, ln 54-55; Weider), and the K-factor of each of the at least two rack level sprinklers (col. 3, ln 54-55; Weider) is selected based on a proximity of each of the at least two rack level sprinklers to a severe fire hazard, the K-factor being a constant (Silva, Par. 53; as modified in view of Silva, see rejection of claim 1, since the recited K-factor constant is taught by the prior art, it meets the limitation of the claim given limited patentable weight in how the K-factor is selected, see MPEP 2113, section I: “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS”).

Re claim 13, Weider, as modified, shows the at least one rack level sprinkler includes at least two rack level sprinklers (col. 3, ln 54-55; Weider), and the K-factor of each of the at least two rack level sprinklers (col. 3, ln 54-55; Weider) is selected based on a vertical position of each of the at least two rack level sprinklers, the K-factor being a constant (Silva, par. 6, as modified in view of Silva, see rejection of claim 1, since the recited K-factor constant is taught by the prior art, it meets the limitation of the claim given limited patentable weight in how the K-factor is selected, see MPEP 2113, section I).

Re claim 14, Weider, as modified, shows the K-factor is selected such that the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the greater the K-factor of the rack level sprinkler (Silva, par. 6, 61, as modified in view of Silva, see rejection of claim 1, since the recited K-factor constant is taught by the prior art, it meets the limitation of the claim given limited patentable weight in how the K-factor is selected, see MPEP 2113, section I).

Re claim 15, Weider, as modified, teaches the K-factor is selected such that the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the lower the K-factor of the rack level sprinkler (Silva, par. 6, 61, as modified in view of Silva, see rejection of claim 1, since the recited K-factor constant is taught by the prior art, it meets the limitation of the claim given limited patentable weight in how the K-factor is selected, see MPEP 2113, section I).

In the alternative regarding claims 13-15, Weider, as modified, does not explicitly teach the K-factor of each of the at least two rack level sprinklers is selected based on a vertical position of each of the at least two rack level sprinklers (claim 13); the K-factor is selected such that the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the greater the K-factor of the rack level sprinkler (claim 14); the K-factor is selected such that the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the lower the K-factor of the rack level sprinkler (claim 15). 
However, paragraphs 3-4 and 6 of Silva indicate that design approaches in configuring a sprinkler system is heavily relied upon design density-sprinkler coverage area, which is directly related to which K-factor constant is selected. 
Depending the type, burn characteristic of the objects intended to be stored on the rack, one of ordinary skill have options to design sprinkler positions with known K-factor sprinkler to address specific storage usage. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weirder and Silva to incorporate the K-factor of each of the at least two rack level sprinklers selected based on a vertical position of each of the at least two rack level sprinklers (claim 13); the K-factor selected such that the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the greater the K-factor of the rack level sprinkler (claim 14); the K-factor selected such that the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the lower the K-factor of the rack level sprinkler (claim 15). Doing so would optimize the spray coverage on the racks to sufficiently address the predicted fire condition. 
 
Re claim 45, Weider, as previously modified, does not teach the at least one unitary horizontal barriers is a sheet having one or more apertures. 
However, Halstrick shows horizontal barriers 14a and 14b being a sheet with one or more apertures 32 for better distribution of the sprinkler fluid while providing efficient air shield to prevent hot air and from flowing upwardly (col. 4, lines 1-17). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weider to incorporate the teachings of Anneo to utilize each of the horizontal barriers being a sheet having one or more apertures. Doing so would improve distribution of the sprinkler fluid while providing efficient air shield to prevent hot air and from flowing upwardly (col. 4, lines 1-17). 

Claims 2, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider (US 3802574) in view of Silva (US 2010/0132962), and Halstrick (US 5199582), further in view of D’Anneo (US3732930, referred to as “Anneo”).
Re claim 2, Weider does not explicitly disclose the predetermined height of the at least one horizontal barrier is between 10 feet and 30 feet (3.05 meters and 9.14 meters).
Anneo teaches Each storage rack 10 has a plurality of shelves 12 arranged in a vertical tier (col. 2, ln 67-col. 3, ln 1),  a range of 7-12 feet spacing between the solid shelves (col. 5, ln 9-11).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Anneo to utilize 2 levels or 3 levels of rack shelving vertically spaced between 7-12 feet, such that the predetermined height of the at least one horizontal barrier is between 10 feet and 30 feet. Appropriate horizontal barrier height based on the fire load would help optimizing early fire detection, fire control and suppression, as suggested by Anneo in col. 5, ln 6-17.

Re claim 44, Weider, as modified, does not teach each of the horizontal barriers is a solid sheet. 
However, Anneo shows various horizontal barriers being solid sheets (at 44, 36, 12; figs. 1-2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weider to incorporate the teachings of Anneo to utilize a solid sheet as horizontal barriers. Doing so would make the horizontal barriers more sturdy for better support of the heavy load. 

Claim 16-24, 26-43, 47, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider (US 3802574) in view of Silva (US 2010/0132962), and Halstrick (US 5199582), further in view of Sundholm (WO2008/145809).
Re claim 16, Weider does not explicitly disclose (D) at least one ceiling level fire protection sprinkler provided above the at least one horizontal barrier.
However, Sundholm teaches a sprinkler system protecting a plurality of racks 1A-1D (see fig. 1) wherein all of the racks are protected by rack-level sprinklers 13 and further protected by ceiling-level sprinklers 10, 11, 12 disposed above the uppermost portion of the racks 1A-1D (pg. 5, ln 28-pg. 6, ln 9; pg. 8, ln 15-18; pg. 9, ln 10-15). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Sundholm to provide at least one ceiling level fire protection sprinkler provided above the at least one horizontal barrier. Doing so would provide additional protection for items stored at the top shelves of the racks and further provide water spray for suppression of fire in between the aisles and item stored at the front of the racks.

Re claim 17, Weider, as modified, discloses the at least one ceiling level sprinkler is one of (a) an extended coverage sprinkler, (b) a special application sprinkler, (c) an early suppression fast response sprinkler, (d) a storage sprinkler, or (e) an extended coverage storage sprinkler (Sundholm, sprinklers are storage sprinkler).

Re claim 18, Weider, as modified, discloses the at least one rack level sprinkler and the at least one ceiling level sprinkler are the same type of sprinkler (storage sprinklers).

Re claims 19-20, Weider, as modified, wherein Silva discloses a K-factor of the at least one ceiling level sprinkler can be 11.2 to 25 gpm/(psi)1/2  (par. 34, 60, 61).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Weider to incorporate the teachings of Silva and Sundholm to utilize a K-factor of the at least one ceiling level sprinkler is about 11.2 gpm/(psi)1/2 or greater. Doing so would sufficient overall coverage on and around the rack storage.

Re claim 21, Weider discloses a rack and fire protection sprinkler system (fig. 1) comprising: 
(A) a first plurality of adjoining racks (11, 13) having a vertical flue space (between 11 and 13) provided between a pair of adjacent racks of the first plurality of adjoining racks; and 
(B) a fire protection sprinkler system (fig. 1) for the protection of commodities including Class I-IV hazards, Group A cartoned and exposed plastics (expanded and unexpanded), flammable liquids, tires, roll paper, and aerosols (these items can be stored on the rack and can be protected via the sprinklers), stored in the first plurality of adjoining racks, the sprinkler system comprising: (a) a first fluid supply conduit (65) configured to deliver a fire protection fluid (water) received from a fire protection fluid source; (b) at least one first horizontal barrier (a modular horizontal barrier that includes 21, 41, and 17 connected at the same height) that covers (i) a rack (11), of the first plurality of adjoining racks, (ii) another rack (13), of the first plurality of adjoining racks, that is adjacent to the rack, and (iii) the vertical flue space between the rack and the other rack, of the first plurality of adjoining racks, the at least one first horizontal barrier being provided at a first predetermined height, having a width (length of 17) that is at least equal to a width of the rack, of the first plurality of racks, and having a depth (width of 17, 21 and 41 combined) that is at least equal to a sum of (i) a depth of the rack, of the first plurality of racks, (ii) a depth of the other rack, of the first plurality of racks, and (iii) a depth of the vertical flue space; (c) at least one first rack level fire protection sprinkler (sprinkler head shown connected to 65) connected to the first fluid supply conduit, the at least one first rack level sprinkler (i) being disposed in the vertical flue space below (41) the at least one first horizontal barrier, (ii) having a K-factor (k-factor of the sprinkler), and (iii) being vertically spaced from the commodities stored on the rack and the other rack, of the first plurality of adjoining racks, covered by the at least one first horizontal barrier (at 41). 
Weider does not teach the K-factor of the rack-level sprinklers is about 11.2 gpm/(psi)1/2 or greater.
However, Silva teaches a sprinkler system for fire protection of storage racks, the sprinklers having k-factor ranging from 11-25 gpm/(psi)1/2 (par. 6, 7, and 12). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Silva to provide the K-factor of the rack-level sprinklers being about 11.2 gpm/(psi)1/2 or greater. Doing so would maximize spray coverage for early suppression while reducing the number of sprinklers required as compared to standard coverage sprinkler, which would be cost saving.
Weider does not explicitly disclose at least one ceiling level fire protection sprinkler provided above the at least one horizontal barrier.
However, Sundholm teaches a sprinkler system protecting a plurality of racks 1A-1D (see fig. 1) wherein all of the racks are protected by rack-level sprinklers 13 and further protected by ceiling-level sprinklers 10, 11, 12 disposed above the uppermost portion of the racks 1A-1D (pg. 5, ln 28-pg. 6, ln 9; pg. 8, ln 15-18; pg. 9, ln 10-15). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Sundholm to provide at least one ceiling level fire protection sprinkler provided above the at least one horizontal barrier. Doing so would provide additional protection for items stored at the top shelves of the racks and further provide water spray for suppression of fire in between the aisles and item stored at the front of the racks.
Weider does not teach the at least one first horizontal barriers being unitary barrier. 
However, Halstrick teaches a system, in the same field of endeavor (sprinkler protected rack system), having two horizontal decking structures 14A and 14B being unitary horizontal barriers. As opposed separate decking bars and beams previously shown in Weider’s fig. 1, Halstrick shows that one of ordinary skill in the art can make various separate components at the same height as one unitary element. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weider to incorporate the teachings of Halstrick to make various horizontal components 17, 21 and 41 on the each rack level (on the same height/plane) as a unitary horizontal barrier, such that each of the horizontal barriers is a unitary barrier. Doing so would make the horizontal barriers more sturdy and reliable while being simple and inexpensive to construct, as taught by Halstrick in column 2, lines 65-68.

Re claim 22, Weider, as modified, discloses the first plurality of adjoining racks includes any one of single racks, double racks, multiple-row racks, or racks for automatic rack systems with commodities being stored on the racks (Weider’s fig. 1 shows a double rack).

Re claim 23, Weider, as modified, does not disclose the fire protection sprinkler system further comprises: a second plurality of adjoining racks having a vertical flue space provided between a pair of adjacent racks of the second plurality of adjoining racks, the second plurality of adjoining racks being spaced from the first plurality of adjoining racks by an aisle width, and having the commodities stored therein; a second fluid supply conduit, associated with the second plurality of adjoining racks, at least one second unitary horizontal barrier, and at least one second rack level fire protection sprinkler with K-factor 11.2 gpm/(psi)1/2 or greater, connected to the second fluid supply conduit associated with the second plurality of adjoining racks, and being spaced in the same manner as the first plurality of adjoining racks.
	However, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to utilize a second set of adjoining racks with fluid conduit, horizontal barrier and sprinkler configuration similar to the first set of adjoining racks addressed in claim 21, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Providing more racks adds storage and the sprinkler system provide protection for the items being store. 

Re claim 24, Weider, as modified, does not teach the aisle width is at least 4 feet (1.22 meters).
However, Sundholm’s figure 1 shows a combination of single and double adjoining rack configuration that include a flue space in between the adjoining rack (flue space 8 and two racks 1A, 1B), and an aisle width 7 larger than the flue space.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize at least 4 feet width for the aisle since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Re claim 26, Weider, as modified, wherein each of the at least one first rack level sprinkler and each of the at least one second rack level sprinkler is one of (i) an extended coverage sprinkler, (ii) a storage sprinkler, or (iii) an extended coverage storage sprinkler (Weider and Silva disclose storage sprinkler).

Re claim 27, Weider, as modified, discloses the at least one first rack level sprinkler includes two or more first rack level sprinklers that are arranged in a row at a horizontal spacing of at least about 8 feet (2.44 meters). and the at least one second rack level sprinkler includes two or more second rack level sprinklers that are arranged in a row at a horizontal spacing of at least about 8 feet (2.44 meters; see paragraph 53 in Silva, minimum spacing of 8 feet or maximum spacing of 14-15 feet).

Re claim 28, Weider, as modified, discloses each of the at least one first rack level sprinkler and the at least one second rack level sprinkler is provided at a center of a length of each rack, of the first plurality of racks and the second plurality of racks.
However, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to position one rack sprinkler at the center of the rack length in the vertical flue space, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Re claim 29, Weider, as modified, discloses wherein each of the at least one first rack level sprinkler and each of the at least one second rack level sprinkler comprises: (1) a body (15a, Silva) having an inlet (19, Silva) connected to a fluid supply conduit (65, Weider), which is a corresponding one of the first fluid supply conduit and the second fluid supply conduit, within the vertical flue space, and an outlet (23, Silva) defining an outlet orifice; (2) a seal cap (90, Silva) that seals the outlet orifice; (3) a frame (15b, 62, Silva) extending from the body; (4) a deflector (25, Silva) connected to the frame; and (5) a thermally responsive element (40, Silva) supported between the seal cap and the frame (see fig. 2B, 2C; Silva), the thermally responsive element urging the seal cap that seals the outlet orifice when the rack level sprinkler is in an inactivated state (see fig. 2B, 2C; Silva), 
wherein, when the first predetermined height at which the at least one first horizontal barrier and the second predetermined height at which the at least one second horizontal barrier is provided are up to about 30 feet (the claim term “when” indicates a functional capability, so when horizontal barrier can be installed at 10 feet, 20 feet or 30 feet, the sprinkler is intended to delivers fluid as claimed) and each of the at least one first rack level sprinkler and the at least one second rack level sprinkler is positioned in the vertical flue space between the stored commodities and the at least one first horizontal barrier, and in the vertical flue space between the stored commodities and the at least one second horizontal barrier, respectively, the at least one first rack level sprinkler and the at least one second rack level sprinkler deliver the fire protection fluid over the stored commodities when the at least one first rack level sprinkler and the at least one second rack level sprinkler are in an activated state (fig. 1 of Weider, as modified).  

Re claim 30, Weider, as modified, teaches the first fluid supply conduit is disposed at or above a rack support frame (31, or 29, Weider, as modified) of the first plurality of adjoining racks that is adjacent to the first fluid supply conduit, and the second fluid supply conduit is disposed at or above a rack support frame (31, or 29, Weider, as modified) of the second plurality of adjoining racks that is adjacent to the second fluid supply conduit.

Re claim 31, Weider, as modified, teaches each of the at least first and second one rack level sprinklers comprises: (i) a frame (15b, Silva); and (ii) a deflector (25, Silva) connected to the frame, a rack support frame 31 or 29, but fails to teach only the deflector of each of the at least first and second one rack level sprinklers protrude below a rack support frame of the plurality of adjoining racks that is adjacent to the fluid supply conduit.
However, Weider does disclose that the sprinkler heads can be ideally positioned between the opposed beams 17 at optimum position to spray and protect the content of the racks (col. 3, ln 45-48). 
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to position only the deflector of each of the at least first and second one rack level sprinklers protrude below a rack support frame of the plurality of adjoining racks that is adjacent to the fluid supply conduit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Such position can reduce spray blockage from the support frame.

Re claim 32, Weider, as modified, teaches each of the at least one first rack level sprinkler and the at least one second rack level sprinkler is one of a pendent type sprinkler and a horizontal sidewall sprinkler (Silva, Par. 30).

Re claim 33, Weider, as modified, teaches the K-factor of each of the at least one first rack level sprinkler and the at least one second rack level sprinkler is 25.2 gpm/(psi)1/2 (Silva, par. 34).

Re claim 34, Weider, as modified, teaches the first fluid supply conduit delivers the fire protection fluid to the at least one first rack level sprinkler at a minimum pressure of about 7 psig (Silva, par. 12), and the second fluid supply conduit delivers the fire protection fluid to the at least one second rack level sprinkler at a minimum pressure of about 7 psig (Silva, par. 12).

Re claim 35, Weider, as modified, teaches the at least one first rack level sprinkler includes at least two first rack level sprinklers (col. 3, ln 54-55; Weider), and the at least one second rack level sprinkler includes at least two second rack level sprinklers (col. 3, ln 54-55; Weider, as modified), and the K-factor of each rack level sprinkler, of the at least two first rack level sprinklers and the at least two second rack level sprinklers, depends on the proximity of the rack level sprinkler to a severe fire hazard (Silva, par. 53).

Re claim 36, Weider, as modified, teaches the at least one rack level sprinkler includes at least two first rack level sprinklers (col. 3, ln 54-55; Weider), and the at least one second rack level sprinkler includes at least two second rack level sprinklers (col. 3, ln 54-55; Weider, as modified), and the K- factor of each of the at least two first rack level sprinklers and the at least two second rack level sprinklers is selected based on the vertical position of each of the at least two first rack level sprinklers and the at least two second rack level sprinklers, respectively, the K-factor being a constant (Silva, par. 6, 61, as modified in view of Silva, see rejection of claim 1, since the recited K-factor constant is taught by the prior art, it meets the limitation of the claim given limited patentable weight in how the K-factor is selected, see MPEP 2113, section I: “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS”).

Re claim 37, Weider, as modified, teaches the K-factor is selected such that the greater the height at which a rack level sprinkler, of the at least two first rack level sprinklers and the at least two second rack level sprinklers, the greater the K-factor of the rack level sprinkler (Silva, par. 6, 61, as modified in view of Silva, see rejection of claim 1, since the recited K-factor constant is taught by the prior art, it meets the limitation of the claim given limited patentable weight in how the K-factor is selected, see MPEP 2113, section I).

Re claim 38, Weider, as modified, teaches the K-factor is selected such that the greater the height at which a rack level sprinkler, of the at least two rack level sprinklers, the lower the K-factor of the rack level sprinkler (Silva, par. 6, 61, as modified in view of Silva, see rejection of claim 1, since the recited K-factor constant is taught by the prior art, it meets the limitation of the claim given limited patentable weight in how the K-factor is selected, see MPEP 2113, section I).

In the alternative regarding claims 36-38, Weider, as modified, does not explicitly teach the K-factor of each of the at least two rack level sprinklers is selected based on a vertical position of each of the at least two rack level sprinklers (claim 36); the K-factor is selected such that the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the greater the K-factor of the rack level sprinkler (claim 37); the K-factor is selected such that the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the lower the K-factor of the rack level sprinkler (claim 38). 
However, paragraphs 3-4 and 6 of Silva indicate that design approaches in configuring a sprinkler system is heavily relied upon design density-sprinkler coverage area, which is directly related to which K-factor constant is selected. 
Depending the type, burn characteristic of the objects intended to be stored on the rack, one of ordinary skill have options to design sprinkler positions with known K-factor sprinkler to address specific storage usage. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weirder and Silva to incorporate the K-factor of each of the at least two rack level sprinklers selected based on a vertical position of each of the at least two rack level sprinklers (claim 36); the K-factor selected such that the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the greater the K-factor of the rack level sprinkler (claim 37); the K-factor selected such that the greater a height at which a rack level sprinkler, of the at least two rack level sprinklers, the lower the K-factor of the rack level sprinkler (claim 38). Doing so would optimize the spray coverage on the racks to sufficiently address the predicted fire condition. 

Re claim 39, Weider, as modified, teaches the fire protection sprinkler system further comprises (i) at least one ceiling level fire protection sprinkler (Sundholm shows multiple ceiling sprinklers above the entire rack; see fig. 1) provided above the at least one first horizontal barrier and the at least one second horizontal barrier.

Re claim 40, Weider, as modified, teaches the at least one ceiling level sprinkler is one of (i) an extended coverage sprinkler, (ii) a special application sprinkler, (iii) an early suppression fast response sprinkler, (iv) a storage sprinkler, or (v) an extended coverage storage sprinkler (Sundholm teaches a storage sprinkler).

Re claim 41, Weider, as modified, teaches the at least one first rack level sprinkler, the at least one second rack level sprinkler, and the at least one ceiling level sprinkler are the same type of sprinkler (all references teach storage sprinkler).

Re claims 42-43, Silva disclose a K-factor of the at least one ceiling level sprinkler can be 11.2 to 25 gpm/(psi)1/2  (par. 34, 60, 61).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Weider to incorporate the teachings of Silva and Sundholm to utilize a K-factor of the at least one ceiling level sprinkler is about 11.2 gpm/(psi)1/2 or greater. Doing so would sufficient overall coverage on and around the rack storage.

Re claims 47, 49, Weider, as modified, does not teach each of the first and second unitary horizontal barriers is a sheet having one or more apertures. 
However, Halstrick shows horizontal barriers 14a and 14b being a sheet with one or more apertures 32 for better distribution of the sprinkler fluid while providing efficient air shield to prevent hot air and from flowing upwardly (col. 4, lines 1-17). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weider to incorporate the teachings of Anneo to utilize each of the first and second unitary horizontal barriers is a sheet having one or more apertures. Doing so would improve distribution of the sprinkler fluid while providing efficient air shield to prevent hot air and from flowing upwardly (col. 4, lines 1-17). 

Claim 25, 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider (US 3802574) in view of Silva (US 2010/0132962), Halstrick (US 5199582), and Sundholm (WO2008/145809), further in view of D’Anneo (US3732930, referred to as “Anneo”).
Re claim 25, Weider, as modified, does not explicitly disclose  the first predetermined height at which the at least one first horizontal barrier is provided and the second predetermined height at which the at least one second horizontal barrier is provided are between 10 feet and 30 feet (3.05 meters to 9.14 meters).
Anneo teaches Each storage rack 10 has a plurality of shelves 12 arranged in a vertical tier (col. 2, ln 67-col. 3, ln 1),  a range of 7-12 feet spacing between the solid shelves (col. 5, ln 9-11).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Weider to incorporate the teachings of Anneo to utilize 2 levels or 3 levels of rack shelving vertically spaced between 7-12 feet, such that the predetermined height of the at least one horizontal barrier is between 10 feet and 30 feet. Appropriate horizontal barrier height based on the fire load would help optimizing early fire detection, fire control and suppression, as suggested by Anneo in col. 5, ln 6-17.
Re claims 46 and 48, Weider, as modified, does not teach each of the first and second horizontal barriers is a solid sheet. 
However, Anneo shows various horizontal barriers being solid sheets (at 44, 36, 12; figs. 1-2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weider to incorporate the teachings of Anneo to utilize each of the first and second horizontal barriers is a solid sheet. Doing so would make the horizontal barriers more sturdy for better support of the heavy load. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of copending Application No. 16/520471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim amendments result similar claim scope as the copending application.
Regarding independent claim 1, claim 1 of the reference application recites all three components: fluid supply conduit (item A), unitary horizontal barrier (item B includes two barriers), and at least one rack level fire protection sprinkler (item C includes at least two rack level sprinklers). 
Regarding independent claim 21, claim 21 of the reference application recites all three components: a first plurality of adjoining racks (item A), a sprinkler system (item B), a fluid supply conduit (item a), unitary horizontal barrier (item b includes two barriers), at least one rack level fire protection sprinkler (item c includes at least two rack level sprinklers), and at least one ceiling level sprinkler (item d). 

Regarding claims 2-20, 44, 45 (dependents of claim 1), claims 2-20, 44, 45 of reference application further define the same range for predetermined height, sprinkler type, K-factor arrangement, and horizontal barrier structure.  
Regarding claims 22-43, 46-49 (dependents of claim 21), claims 2-20 of reference application further define the same range for predetermined height, sprinkler type, K-factor arrangement, and horizontal barrier structure. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejection with new teachings from Halstrick. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752